DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 06/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 12 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim recites that the pressure head comprises a “high thermal conductive material layer”, rendering the claim indefinite.  The term “high thermal conductive” is a term of degree.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additionally, the claim defines structure of the apparatus based upon a material worked upon with use of the clause “formed of a material having a thermal conductivity higher than that of the composite material”; however, the scope of an apparatus claim is defined by the structure and not the material worked upon.  See MPEP 2115.  No particular material for the composite is specified which renders the scope of the structure of the layer ambiguous, and since no particular structure can be discerned that is required by the recitation of intended use the term is not given patentable weight.
Claims 2-8, 10, 14 and 15 depend upon claim 1 and are therefore also rejected.
With regards to claims 3 and 4, the claims recite limitations on the device based upon the properties of the material worked upon rendering them indefinite similar to the reasons in claim 1 above.  As no particular material is specified with any particular heat capacity the scope of the structure intended is unclear and not given patentable weight.
With regards to claim 15, the claim adds a heat insulating material layer to the device and recites that the location of the layer is “on a side on which the pressure head body is present”, but does not say how the heat insulating layer is incorporated into the pressure head.  The claim does not explicitly say that the insulating layer is attached to the pressure head or any of the other previously established layers.  It is unclear how the heat insulating material layer is incorporated and the ambiguity renders the claim similar to a “use” claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends upon claim 1 which requires a high thermal conductive layer to be formed on a side of the pressure head body; however, claim 3 requires a heat generating layer to be on the side of the pressure head body in place of the high thermal conductive layer which is now on a side of the heat generating material layer which is incongruent with the limitation set forth in claim 1.  Claims 5 and 6 depend upon claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends upon claim 1 which requires a high thermal conductive layer to be formed on a side of the pressure head body; however, claim 3 requires a heat insulating layer to be on the side of the pressure head body in place of the high thermal conductive layer which is now on a side of the heat insulating material layer which is incongruent with the limitation set forth in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 10, 14 and 15 is/are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Matsen et al. (PN 8556619).
With regards to claims 1 and 2, Matsen teaches a pressure head (upper die 9) provided facing a magnetic field coil (26) in a lower die (Fig. 6) with a material therebetween (Fig. 1-6) in which the pressure head comprises a pressure head body transparent to the magnetic field (col 3 ln 20-47) and a layer (30) provided on a side of the pressure head body facing the material to be worked upon (Fig. 6, col 2 ln 66-col 3 ln 10).  Matsen teaches that the layer is made of for example alumina or silicon carbide (col 3 ln 1-10).  
With regards to the limitation in the preamble that the device works upon a composite material, references to the particular material worked upon by the device are not interpreted as structural limitations on the device itself and are not given patentable weight.  
With regards to the limitation that the layer is a “high thermal conductive layer”, this limitation is not interpreted as requiring any particular structure as discussed in the rejection under 112(b) above.
With regards to the limitation that the layer is “formed of a material having a thermal conductivity higher than that of the composite material”, this limitation is ambiguous as to the structure implied by the tying of the material worked upon to the structure of the device.  As discussed in the rejection under 112(b) above the term is not given patentable weight as the scope of the thermal conductivity is unclear.
As the device of Matsen comprises a layer provided on a side of the pressure head body made of the same material as applicant’s claimed layer (see claim 2 which includes both alumina and silicon carbide as suitable materials) the device of Matsen is interpreted as inherently possessing the claimed characteristics of the device of claim 1.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
With regards to claim 4, Matsen teaches a heat generating material layer (susceptor 21) provided on a side of the high thermal conductive material layer facing the material worked upon (Fig. 5) which are configured to generate heat in conjunction with the induction coils (Fig. 1-6, col 2 ln 5-65).  With regards to the limitation that the layer has a heat capacity smaller than that of the composite material, this limitation is dependent upon the material worked upon, and as discussed in the rejection under 112 above does not provide any particular structure to the device.  The limitation has not been given patentable weight.
With regards to claim 10, Matsen teaches a coil from the opposite side of the material worked upon (Fig. 1-6).
With regards to claim 14, Matsen teaches that the layer is thin (Fig. 1-6) and metallic (col 2 ln 59-65).
With regards to claim 15, Matsen teaches a heat insulating material layer (air between plates as seen in Fig 7) which has a lower thermal conductivity than the metallic sheets used for the die.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742